Name: 92/518/EEC: Commission Decision of 3 November 1992 amending Commission Decisions 92/460/EEC, 92/461/EEC, 92/462/EEC and 93/463/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Switzerland, Sweden, Finland and Iceland
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  means of agricultural production;  tariff policy;  agricultural policy;  trade
 Date Published: 1992-11-11

 Avis juridique important|31992D051892/518/EEC: Commission Decision of 3 November 1992 amending Commission Decisions 92/460/EEC, 92/461/EEC, 92/462/EEC and 93/463/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Switzerland, Sweden, Finland and Iceland Official Journal L 325 , 11/11/1992 P. 0023 - 0023COMMISSION DECISIONof 3 November 1992 amending Commission Decisions 92/460/EEC, 92/461/EEC, 92/462/EEC and 93/463/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Switzerland, Sweden, Finland and Iceland (92/518/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon the import of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 8 and 11 thereof, Whereas Commission Decisions 92/460/EEC (3), 92/461/EEC (4), 92/462/EEC (5) and 92/463/EEC (6) lay down the animal health conditions and veterinary certification required for the importation of domestic animals of the bovine and porcine species coming from Switzerland, Sweden, Finland and Iceland; Whereas practical difficulties have been encountered in the time foreseen for the establishment of the veterinary certificates introduced by these Decisions; Whereas it is necessary to postpone the date of implementation of the abovementioned Decisions, in order to take into account these difficulties; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The text of Article 4 of Decisions 92/460/EEC, 92/461/EEC, 92/462/EEC and 92/463/EEC is replaced by the following: 'Article 4 The present Decision shall apply from the 9 November 1992.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission